                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 COLUMBIA DIVISION


                                                 )
 JOHN DOE,                                       )
 Plaintiff,                                      )
                                                 )
                                                          No. 1:18-cv-00084
        v.                                       )
                                                 )
                                                          Judge Eli Richardson
 DAVID BYRD, et al.,                             )
                                                          Magistrate Judge Jeffery Frensley
 Defendants.                                     )
                                                 )
                                                 )
                                                 )


      DEFENDANTS JOINT MOTION TO DISMISS COMPLAINT FOR LACK OF
        SUBJECT MATTER JURISDICTION UNDER FED. R. CIV. P. 12(b)(1)

       Defendants, David Byrd, in his individual and official capacity as Member of the

Tennessee House of Representatives; Wayne County School System; Ryan Franks, in his

individual and official capacity as Principal of Wayne County High School, jointly request that

the Court dismiss the complaint in this matter for lack of subject matter jurisdiction.



       DATED this 21st day of February, 2019.
                                                       Respectfully submitted,

                                                      /s/Clay Lee
                                                       Clay Lee (BPR # 029271)
                                                       Epstein Becker & Green, P.C.
                                                       424 Church Street, Suite 2000
                                                       Nashville, Tennessee 37219
                                                       Telephone: (629) 802-9250
                                                       Facsimile: (202) 296-2882
                                                       Clay.Lee@ebglaw.com




     Case 1:18-cv-00084 Document 23 Filed 02/21/19 Page 1 of 2 PageID #: 55
                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing was electronically filed on the

21st day of February, 2019. Notice of this filing will be sent by operation of electronic mail to the

following:


Matthew D. Janssen (BPR # 035451)
Assistant Attorney General
Education and Employment Division
UBS Tower, 18th Floor
P.O. Box 20207
Nashville, Tennessee 37202
Telephone: (615) 741-7327
Facsimile: (615) 741-7327
Matthew.Janssen@ag.tn.gov
Attorney for David Byrd

T. William A. Caldwell (BPR # 027130)
Ortale Kelley Law Firm
330 Commerce Street, Suite 110
Nashville, Tennessee 37201
Telephone: (615) 256-9999
wcaldwell@ortalekelley.com
Attorney for Wayne County School System and Ryan Franks

Benjamin A. Gastel
Branstetter, Stranch & Jennings, PLLC
The Freedom Center
223 Rosa L. Parks Avenue
Nashville, TN 37203
Attorney for John Doe


                                                      /s/Clay Lee
                                                      Clay Lee




                                     2
     Case 1:18-cv-00084 Document 23 Filed 02/21/19 Page 2 of 2 PageID #: 56
